Case 4:20-cv-01302 Document 15 Filed on 03/10/21 in TXSD Page 1 of 11
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                March 10, 2021
                                                                              Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        NATIONAL LIABILITY            § CIVIL ACTION NO.
        & FIRE INSURANCE              § 4:20-cv-01302
        COMPANY,                      §
                   Plaintiff,         §
                                      §
                                      §
               vs.                    § JUDGE CHARLES ESKRIDGE
                                      §
                                      §
        LOS CHAVEZ                    §
        AUTOBUSES INC and             §
        ANTONIA COMPEAN,              §
                 Defendants.          §

                      MEMORANDUM AND OPINION
                     GRANTING SUMMARY JUDGMENT

            Plaintiff National Liability & Fire Insurance Company seeks
       a declaration that it has no duty to defend or to indemnify its
       insured, Defendant Los Chavez Autobuses, Inc, in an underlying
       state-court negligence action.
            The motion by National Liability for summary judgment is
       granted. Dkt 9.
                1. Background
            Los Chavez has a business auto insurance policy with
       National Liability. The policy requires National Liability to pay
       “all sums” that Los Chavez “legally must pay as damages . . .
       caused by an ‘accident’ and resulting from the ownership,
       maintenance or use of a covered ‘auto.’” Dkt 1-2 at 22. The policy
       defines accident as a “continuous or repeated exposure to the same
       conditions resulting in bodily injury or property damage.” Id
       at 30 (internal quotations omitted).
Case 4:20-cv-01302 Document 15 Filed on 03/10/21 in TXSD Page 2 of 11




            The policy also contains a territory-coverage provision. It
       states in relevant part:
               [W]e cover accidents and losses occurring:
               ...
               b. Within the coverage territory. The coverage territory
                   is:
                   (1) The United States of America;
                   (2) The territories and possessions of the United
                       States of America;
                   (3) Puerto Rico;
                   (4) Canada; and
                   (5) Anywhere in the world if:
                       (a) A covered “auto” of the private passenger type
                           is leased, hired, rented, or borrowed without a
                           driver for a period of 30 days or less; and
                       (b) The “insured’s” responsibility to pay damages
                           is determined in a “suit” on the merits, in the
                           United States of America, the territories and
                           possessions of the United States of America,
                           Puerto Rico or Canada or in a settlement we
                           agree to.
       Id at 29.
            The underlying accident is described next. Neither party
       contends that the fifth category of the above provision applies
       here. But the parties do dispute whether the accident should be
       characterized as having occurred in the United States or in
       Mexico. This is a case-dispositive dispute because the accident is
       excluded from coverage if it occurred in Mexico.
            Defendant Antonia Compean apparently wasn’t deposed in
       the underlying state-court action. But her daughter, Catalina
       Beltran, was. She testified that Compean boarded a bus in
       Matehuala, Mexico in April 2019, destined for Houston, Texas.
       Dkt 10-5 at 2 (Beltran deposition); see also Dkt 1-1 at ¶¶ 5.1–5.6.
       Compean asserts that the bus was “owned and operated by
       Autobuses El Refugio and Los Chavez.” Dkt 10 at 5. These are
       apparently affiliated entities that lease buses from each other,




                                       2
Case 4:20-cv-01302 Document 15 Filed on 03/10/21 in TXSD Page 3 of 11




       with the former operating in Mexico and the latter operating in
       the United States. See Dkt 10-3 at 4 (Chavez deposition).
            The identity of the El Refugio driver at the beginning of the
       journey in Mexico is unknown. That driver passed over a speed
       bump in Matehuala at an excessive rate of speed, causing
       Compean to hit her head on the ceiling. Dkt 10-5 at 3 (Beltran
       deposition); see also Dkt 1-1 at ¶¶ 5.2–5.4. She was then
       unconscious for several hours as the bus traveled from Matehuala
       to Monterrey, regaining consciousness at some point before
       reaching Laredo, Texas. Dkt 10-5 at 4–5 (Beltran deposition).
       Even so, the driver didn’t take her to any medical facilities in
       Mexico. Id at 4–6; see also Dkt 1-1 at ¶ 5.5.
            Luis Perez is a driver for Los Chavez. He replaced the
       unidentified driver at the United States border. Dkt 10-4 at 4–5
       (Perez deposition); see also Dkt 10 at 6. Compean asserts that she
       experienced “bleeding from the head, confusion, fainting,
       immobility” on the way to Houston. Dkt 10 at 6. Even so, Perez
       continued to Houston without helping her. Dkt 10 at 9. Compean
       received medical attention upon reaching Houston. She alleges
       that it was then determined that she had sustained spinal injuries
       and a traumatic brain injury as a result of “being thrown into the
       roof.” Dkt 1-1 at ¶ 5.6; see also Dkt 10 at 6.
            Compean initiated action in Texas state court in May 2019
       against both Los Chavez and the unidentified El Refugio driver
       at the time of the incident in Mexico. Dkt 10-1 ¶ 1.1–6.7; see Dkt
       10-1. Her amended complaint asserts claims of negligence and
       gross negligence against them both. See Dkt 1-1 at ¶¶ 6.1–6.7.
       That action still proceeds in state court.
            National Liability initiated this action in April 2020, seeking
       a declaratory judgment that it has no duty to defend or to
       otherwise indemnify Los Chavez because the underlying accident
       occurred outside the policy coverage territory. Dkt 1. Important
       distinctions exist between (on the one hand) the state-court
       petition by Compean and (on the other) the complaint and
       summary-judgment motion asserted by National Liability and
       Compean’s brief in response.
            Party identity is one example. Compean brought her action
       against the unidentified driver (as John Doe, for El Refugio) at



                                        3
Case 4:20-cv-01302 Document 15 Filed on 03/10/21 in TXSD Page 4 of 11




       the time of her injury in Mexico—and not against the successive
       driver (Perez, for Los Chavez) from the United States border and
       onwards. See Dkt 1-1 at ¶¶ 6.1–6.2; Dkt 10 at 6. But rather than
       bring action against El Refugio (which employed the unidentified
       driver, who is sued), Compean sued Los Chavez (which
       employed Perez, who isn’t sued). By contrast, National Liability
       in this action seeks a declaratory judgment against only Los
       Chavez and Compean, ignoring entirely El Refugio and both
       drivers.
            The complained-of conduct is another example. Given that
       the unidentified driver for El Refugio is the named defendant in
       the state-court petition, Compean focuses her complaint on his
       conduct as it relates to her initial injury and how it happened in
       Mexico. Dkt 1-1 at ¶¶ 6.1–6.7. By contrast, Compean argues in
       this action that her underlying negligence claims arose in Laredo
       and along the route to Houston. She argues that she should have
       been given medical treatment in Laredo (rather than Houston)
       and that the delay in treatment proximately caused her injuries.
       Dkt 6 at ¶ 6. That theory is entirely absent from her state-court
       petition, which indisputably alleges that she sustained a massive
       injury in Mexico. Dkt 1-1 at ¶¶ 5.2–5.4; see also Dkt 10-5 at 3
       (Beltran deposition). In fact, neither Perez nor any aspect of
       travel in the United States is mentioned in the underlying petition.
            National Liability moves for summary judgment on the
       issues of both duty to defend and duty to indemnify. It argues
       that the at-issue accident occurred in Mexico and is thus excluded
       from coverage. And it further argues that any injuries Compean
       may have sustained in the United States aren’t covered by the
       policy at issue. Dkt 9.
                 2. Legal Standard
            Rule 56(a) of the Federal Rules of Civil Procedure requires a
       court to enter summary judgment when the movant establishes
       that “there is no genuine dispute as to any material fact and the
       movant is entitled to judgment as a matter of law.” A fact is
       material if it “might affect the outcome of the suit under the
       governing law.” Sulzer Carbomedics, Inc v Oregon Cardio-Devices, Inc,
       257 F3d 449, 456 (5th Cir 2001), quoting Anderson v Liberty Lobby,
       Inc, 477 US 242, 248 (1986). And a dispute is genuine if the




                                        4
Case 4:20-cv-01302 Document 15 Filed on 03/10/21 in TXSD Page 5 of 11




       “evidence is such that a reasonable jury could return a verdict for
       the nonmoving party.” Royal v CCC & R Tres Arboles, LLC, 736
       F3d 396, 400 (5th Cir 2013), quoting Anderson, 477 US at 248.
             The summary judgment stage doesn’t involve weighing the
       evidence or determining the truth of the matter. The task is solely
       to determine whether a genuine issue exists that would allow a
       reasonable jury to return a verdict for the nonmoving party. Smith
       v Harris County, Texas, 956 F3d 311, 316 (5th Cir 2010), quoting
       Anderson, 477 US at 248. Disputed factual issues must be resolved
       in favor of the nonmoving party. Little v Liquid Air Corp, 37 F3d
       1069, 1075 (5th Cir 1994). All reasonable inferences must also be
       drawn in the light most favorable to the nonmoving
       party. Connors v Graves, 538 F3d 373, 376 (5th Cir 2008), citing
       Ballard v Burton, 444 F3d 391, 396 (5th Cir 2006).
             The moving party typically bears the entire burden to
       demonstrate the absence of a genuine issue of material fact. Nola
       Spice Designs LLC v Haydel Enterprises Inc, 783 F3d 527, 536 (5th
       Cir 2015) (quotation omitted); see also Celotex Corp v Catrett, 477
       US 317, 322–23 (1986) (citations omitted). But when a motion
       for summary judgment by a defendant presents a question on
       which the plaintiff bears the burden of proof at trial, the burden
       shifts to the plaintiff to proffer summary judgment proof
       establishing an issue of material fact warranting trial. Nola Spice,
       783 F3d at 536 (quotation omitted). To meet this burden of
       proof, the evidence must be both “competent and admissible at
       trial.” Bellard v Gautreaux, 675 F3d 454, 460 (5th Cir 2012)
       (citation omitted).
                 3. Analysis
             This action proceeds in federal court based upon diversity
       jurisdiction. See 28 USC § 1332. Federal courts sitting in diversity
       must apply state substantive law and federal procedural law.
       Hanna v Plumer, 380 US 460, 465 (1965), citing Erie Railroad Co v
       Tompkins, 304 US 64, 58 (1938). Texas substantive law thus
       governs the claim by National Lability.
             Under Texas law, an “insurer’s duty to defend and duty to
       indemnify are distinct and separate duties.” Farmers Texas County
       Mutual Insurance Co v Griffin, 955 SW2d 81, 82 (Tex 1997), citing
       Trinity Universal Insurance Co v Cowan, 945 SW2d 819, 821–22 (Tex



                                        5
Case 4:20-cv-01302 Document 15 Filed on 03/10/21 in TXSD Page 6 of 11




       1997). The difference between the duties is largely “a matter of
       timing,” with the former arising when litigation begins, and the
       latter generally arising once the underlying claims are resolved.
       Colony Insurance Co v Peachtree Construction, Ltd, 647 F3d 248, 253
       (5th Cir 2011) (citation omitted). The duty to defend means that
       “the insurer will defend the insured in any lawsuit that ‘alleges
       and seeks damages for an event potentially covered by the
       policy.’” Colony Insurance, 647 F3d at 252–53, quoting DR Horton-
       Texas, Ltd v Markel International Insurance Co, 300 SW3d 740, 743
       (Tex 2009). The duty to indemnify means that “the insurer will
       ‘pay all covered claims and judgments against an insured.’” Colony
       Insurance, 647 F3d at 253, quoting DR Horton-Texas, 300 SW3d at
       743.
            National Liability moves for summary judgment on both
       duties. As to duty to defend, it seeks judgment essentially
       declaring that the location of the accident excludes it from
       coverage. Dkt 9 at 8–17. As to duty to indemnify, it seeks
       judgment declaring that the same exclusion from coverage
       pertains. Id at 17.
            Los Chavez doesn’t appear to contest this. Indeed, it hasn’t
       responded or otherwise attempted to defend in this action. It is
       instead Compean who argues that National Liability has a duty to
       defend and indemnify Los Chavez. Dkt 10. That posture appears
       unusual, but Compean has standing to proceed this way. The
       Fifth Circuit holds, “In a declaratory judgment action brought by
       an insurer to determine coverage under a liability policy issued to
       the insured, third parties claiming liability in state tort suits against
       the insured have been held to be proper parties . . . even though
       their claims against the insurer was contingent upon recovery of
       a judgment against the insured.” Dairyland Insurance Co v Makover,
       654 F2d 1120, 1123 (5th Cir 1981) (citations omitted).
                     a. Duty to defend
            Whether an insurer has a duty to defend its insured is a
       question of law. Lyda Swinerton Builders, Inc v Oklahoma Surety Co,
       903 F3d 435, 445 (5th Cir 2018). Texas courts apply what is
       known as the eight-corners doctrine to answer that question. By this,
       they compare allegations within the four corners of the plaintiff’s
       pleadings in the underlying action with provisions within the four




                                          6
Case 4:20-cv-01302 Document 15 Filed on 03/10/21 in TXSD Page 7 of 11




       corners of the insurance policy. National Union Fire Insurance Co v
       Merchants Fast Motor Lines, Inc, 939 SW2d 139, 141 (Tex 1997, per
       curiam). When doing so, “allegations in the petition must be
       construed liberally in favor of the insured, and all doubts must be
       resolved in favor of the duty to defend.” Lyda Swinerton Builders,
       903 F3d at 446. “If the petition pleads facts sufficient to create
       the potential of covered liability, then the insurer has a duty to
       defend the entire case, even if some of the alleged injuries are not
       covered.” Id at 447. But if the petition only alleges facts excluded
       by the policy, then the insurer has no duty to defend. Northfield
       Insurance Co v Loving Home Care, Inc, 363 F3d 523, 528 (5th Cir
       2004) (citations omitted). “Facts ascertained before suit,
       developed in the process of litigation, or determined by the
       ultimate outcome of the suit do not affect the duty to defend.”
       Ibid (citations omitted).
            A narrow exception does exist to the eight-corners doctrine,
       providing an avenue of discrete supplementation. The Fifth
       Circuit holds the doctrine doesn’t apply in the “very limited
       circumstances . . . when it is initially impossible to discern
       whether coverage is potentially implicated and when the extrinsic
       evidence goes solely to a fundamental issue of coverage which
       does not overlap with the merits of or engage the truth or falsity
       of any facts alleged in the underlying case.” Northfield Insurance,
       363 F3d at 531 (emphasis in original). The Texas Supreme Court
       hasn’t expressly adopted this exception. But the Fifth Circuit
       continues to assume it is correct because the Texas Supreme
       Court has cited it with approval. State Farm Lloyds v Richards, 784
       Fed Appx 247, 251 (5th Cir 2019) (citations omitted).
            The policy at issue expressly states that it doesn’t cover
       accidents or losses outside of the defined coverage territory,
       which includes the United States but excludes Mexico. Dkt 1-2 at
       29. But the operative underlying pleadings don’t expressly state
       where the injury-causing accident occurred. Dkt 1-1 at ¶¶ 5.1–
       5.6. This makes it (as phrased in Northfield Insurance) “initially
       impossible to discern whether coverage is potentially implicated”
       based on the eight-corners doctrine. 363 F3d at 531. But whether
       the accident occurred in Mexico is a question that “goes solely to
       a fundamental issue of coverage” and doesn’t “overlap with the




                                        7
Case 4:20-cv-01302 Document 15 Filed on 03/10/21 in TXSD Page 8 of 11




       merits of or engage the truth or falsity of any facts alleged in the
       underlying case.” Ibid. Extrinsic evidence is thus permitted.
            National Liability and Compean in fact agree that extrinsic
       evidence is properly considered. See Dkt 9 at 10–12; Dkt 10 at 8.
       And the extrinsic evidence in the record indisputably establishes
       that Compean was initially injured in Mexico, when the
       unidentified driver for El Refugio went over speed bumps in
       Matehuala, Mexico at an excessive rate of speed. See Dkt 1-1 at
       ¶¶ 5.1–5.7; Dkt 6 at ¶ 6; Dkt 10-5 at 2–3. That is a geographic
       area excluded by the territory-coverage provision. Dkt 1-2 at 29.
       This means that National Liability has no duty to defend Los
       Chavez in the underlying action. See Ooida Risk Retention Group,
       Inc v Williams, 579 F3d 469, 475–76 (5th Cir 2009 (citations
       omitted) (applying Northfield Insurance exception and determining
       no duty to defend).
            Still, Compean asserts that National Liability must defend
       Los Chavez even though the accident occurred in Mexico. She
       does so by identifying as negligence the “failure to stop the bus
       and seek medical care” once the bus entered the United States.
       Dkt 10 at 8–9. And she states that this failure to render aid was
       the producing cause of her injury—not the initial injury she
       sustained in Mexico, as alleged in the state-court petition.
       Compare Dkt 10 at 8–9, with Dkt 1-1 at ¶¶ 6.1–6.7. Thus, she
       concludes that her new negligence theory is based on acts and
       omissions that occurred in the United States, which is a covered
       territory under the policy. Dkt 10 at 8–9; Dkt 1-2 at 29–30.
            A clever argument in some ways, but it fails for two reasons.
       For one, it is contrary to and states positions not taken in the
       state-court petition, which is the pertinent document as to party
       position under the eight-corners doctrine. More importantly, it
       seeks to elude the territory-coverage provision without
       accounting for the sine qua non of coverage here. The at-issue
       insurance policy only covers injuries caused by an “‘accident’ and
       resulting from the ownership, maintenance or use of a covered
       ‘auto.’” Dkt 1-2 at 22.
            An accident is defined under the subject policy as a
       “continuous or repeated exposure to the same conditions
       resulting in bodily injury or property damage.” Id at 30 (internal




                                        8
Case 4:20-cv-01302 Document 15 Filed on 03/10/21 in TXSD Page 9 of 11




       quotations omitted). And the Texas Supreme Court has adopted
       a three-factor test “for determining whether an injury arises out
       of the use of a motor vehicle for purposes of auto liability
       insurance coverage.” Mid-Century Insurance Co v Lindsey, 997 SW2d
       153, 157 (Tex 1999) (citations omitted). First, the accident must
       have arisen out of the inherent nature of the automobile. Second,
       the accident must have arisen within the natural territorial limits
       of an automobile, and the actual use must not have terminated.
       Third, the automobile must not merely contribute to cause the
       condition which produces the injury, but must itself produce the
       injury. Ibid (citations omitted). At base, then, “to invoke coverage
       the vehicle’s use must be a producing cause or cause in fact of
       the accidental injury.” Lancer Insurance Co v Garcia Holiday Tours,
       345 SW3d 50, 57 (Tex 2011) (citations omitted). To the contrary,
       “when the vehicle merely furnishes a place for the accident or
       injury to occur, it is not a substantial factor, and the causal link is
       insufficient to invoke coverage.” Ibid. And an insured has the
       burden to establish coverage under the policy. JAW The Pointe,
       LLC v Lexington Insurance Co, 460 SW3d 597, 603 (Tex 2015).
            Compean in no way meets her burden to show that any
       injuries she allegedly sustained in the United States are covered
       under the policy. Indeed, even assuming that she was injured
       because of the failure by Perez to render aid, that specific injury
       didn’t arise out of any “accident” or “use” of the bus in the
       United States—at least not in terms of being the producing cause
       of her injury. Dkt 1-2 at 22; see Dkt 10 at 8–9. The bus was
       instead merely the “locational setting” of the allegedly negligent
       failure to render aid by Perez. See Mid-Century Insurance Co, 997
       SW2d at 156 (citation omitted).
            The injury sustained by Compean isn’t covered under the
       policy because it occurred due to an accident in Mexico. Her
       claims of subsequent negligence in the United States based on an
       asserted failure to render aid are also not covered. The subject
       policy thus imposes no duty on National Liability to defend Los
       Chavez in the underlying state-court action. And as such, it is
       entitled to summary judgment on this issue.




                                         9
Case 4:20-cv-01302 Document 15 Filed on 03/10/21 in TXSD Page 10 of 11




                       b. Duty to indemnify
              Unlike the duty to defend, the duty to indemnify isn’t
        constrained by the eight-corners doctrine or determinable at the
        outset or in the midst of litigation. Instead, “it is well settled that
        the facts actually established in the underlying suit control the
        duty to indemnify.” DR Horton-Texas, 300 SW3d at 744
        (quotations and citations omitted). From an insured’s
        perspective, this typically means that “an insurer’s duty to
        indemnify generally cannot be ascertained until the completion
        of litigation, when liability is established, if at all.” Colony Insurance,
        647 F3d at 253 (citations omitted). But an insurer’s perspective
        can be different. The Texas Supreme Court holds that “the duty
        to indemnify is justiciable before the insured’s liability is
        determined in the liability lawsuit when the insurer has no duty
        to defend and the same reasons that negate the duty to defend likewise
        negate any possibility the insurer will ever have a duty to indemnify.” Farmers
        Texas County Mutual Insurance, 955 SW2d at 84 (emphasis in
        original).
              National Liability argues that it has no duty to indemnify Los
        Chavez in the underlying suit, again asserting that the location of
        the accident negates coverage. Dkt 9 at 17. Compean contends
        that it’s inappropriate to decide the duty to indemnify until the
        underlying action has been resolved. Dkt 10 at 11. But no facts
        can possibly be developed in the state-court action that will
        transform an accident in Mexico into one within the policy’s
        territorial coverage. See Farmers Texas County Mutual Insurance, 955
        SW2d at 84. And no facts can be developed that can transform
        the alleged failure to render aid in the United States into an
        “accident” within the meaning of this commercial automobile
        policy. As such, the same facts that negate a duty to defend on
        the part of National Liability equally negate any duty to
        indemnify. For example, see Star-Tex Resources, LLC v Granite State
        Insurance Co, 553 F Appx 366 (5th Cir 2014).
              The subject policy imposes no duty on National Liability to
        indemnify Los Chavez as to the underlying accident. As such, it
        is entitled to summary judgment on this issue.




                                             10
Case 4:20-cv-01302 Document 15 Filed on 03/10/21 in TXSD Page 11 of 11




                 4. Conclusion
            The motion by Plaintiff National Liability & Fire Insurance
        Company for summary judgment against Defendants Los
        Chavez Autobuses, Inc and Antonia Compean is GRANTED.
        Dkt 9.
            National Liability must submit a proposed form of final
        judgment by March 26, 2021.
            Nothing here constitutes a ruling on the merits of the state-
        court action by Compean against Los Chavez and the
        unidentified driver for Autobuses El Refugio. And nothing here
        precludes action by her against any insurance provider for
        El Refugio as to accidents occurring in Mexico or against Los
        Chavez and its driver, Luis Perez, for the alleged failure of the
        former to seek prompt aid in the United States. Perhaps such
        conduct is actionable. The ruling here establishes only that such
        claims aren’t covered by the at-issue insurance policy.
            SO ORDERED.

            Signed on March 10, 2021, at Houston, Texas.



                                    Hon. Charles Eskridge
                                    United States District Judge




                                       11
